Matter of Brandy V. v Michael P. (2017 NY Slip Op 05164)





Matter of Brandy V. v Michael P.


2017 NY Slip Op 05164


Decided on June 22, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2017

Sweeny, J.P., Mazzarelli, Andrias, Moskowitz, Gische, JJ.


4350

[*1]In re Brandy V., Petitioner-Appellant,
vMichael P., Respondent, Ana S., Respondent-Respondent.


Bruce A. Young, New York, for appellant.
Jo Ann Douglas Family Law, PLLC, New York (Jo Ann Douglas of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Allison L. Mahoney of counsel), attorney for the child.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 14, 2016, which, after a hearing, dismissed the petition for modification of an order of visitation, unanimously affirmed, without costs.
Petitioner failed to establish that visitation would be in the best interests of the subject child (see Matter of Mohamed Z.G. v Mairead P.M., 129 AD3d 516 [1st Dept 2015], lv denied 26 NY3d 906 [2015]). The record shows that the child would be at risk of serious emotional and psychological harm if visits with petitioner were resumed (see Matter of Craig S. v Donna S., 101 AD3d 505 [1st Dept 2012], lv denied 20 NY3d 862 [2013]). The child has lived for more than nine years, almost his entire life, with his paternal grandmother, and the grandmother is the only mother he has known. He has no specific recollection of petitioner's identity; he has not seen or had contact with petitioner for several years, by her choice. The last time he saw petitioner, he witnessed her physically push and hit his grandmother, and he feared that she would take him away from his grandmother. Moreover, the child has special needs that make him especially vulnerable. We note that petitioner's parental rights to two younger children have been terminated because of, among other things, her repeated refusal to participate in services and address the circumstances that resulted in the children's placement in foster care (see Matter of Mia Veronica B. [Brandy Veronica R.], 145 AD3d 438 [1st Dept 2016]).
Contrary to petitioner's argument, her due process rights were not violated by the alleged delay in the adjudication of her request to visit the subject child. The record shows that, on at [*2]least three occasions, her petitions were dismissed because of her failure to appear.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 22, 2017
CLERK